Citation Nr: 1343491	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  07-09 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service from May 1977 to May 1999; he retired after serving over 20 years on active duty. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied the reopening of a previously denied claim for service connection for a left knee disability. 

In a May 2010 decision, the Board reopened the claim and remanded it for additional development. 

In a February 2012 decision, the Board denied the Veteran's claim for entitlement to service connection for a left knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision, as to the issue of entitlement to service connection for a left knee disability, be vacated and remanded.  A May 2013 Court Order granted the motion. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the April 2013 Joint Motion, the parties agreed that the Board improperly rejected potentially favorable medical evidence in concluding that the Veteran did not have a left knee disability.  Specifically, the parties note a June 2005 treatment record from Dr. Beal on which he noted that his review of a plain MRI film showed some mild arthritic change; and a diagnosis of osteoarthritis by Dr. Bachman in May 2011 that was apparently based on review of MRI evidence.  The parties also noted that the Board incorrectly identified a piece of negative evidence (a January 2011 statement by Dr. Graves that the Board described as being from Dr. Bachman and that the Board used to undercut Dr. Bachman's May 2011 statement as inconsistent with the January 2011 statement.)

The parties further found that remand is warranted for the Board to obtain a medical opinion that reconciles the conflicting evidence of record and considers the evidence developed since the July 2010 VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an orthopedic examination of his left knee.  The Veteran's claim file must be made available to the examiner in conjunction with the review.  The examiner is to provide a diagnosis of any current left knee disability or disabilities and render opinions as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed left knee disability was a) incurred in service; or b) whether left knee arthritis become manifest within one year of separation from service.  

The examiner must specifically address the evidence from Dr. Beal (August 2005 record); Dr. Bachman (December 2010 record and May 2011 record); the June 2010 X-ray report; the July 2010 MRI report; the July 2010 VA examination report; and the January 2011 record from Dr. Graves.  

The examiner must provide a comprehensive rationale for the opinions provided.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


